Execution Version


SIXTH AMENDMENT TO CREDIT AGREEMENT
SIXTH AMENDMENT, dated as of November 9, 2016 (this “Amendment”), to the Credit
Agreement, dated as of May 24, 2012 (as amended, amended and restated, modified
or supplemented from time to time prior to the date hereof, the “Credit
Agreement”), among EPE Acquisition, LLC, a Delaware limited liability company
(successor-by-merger to EPE Holdings, LLC) (“Holdings”), EP Energy LLC (f/k/a
Everest Acquisition LLC), a Delaware limited liability company and a
wholly-owned subsidiary of Holdings (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
thereto (each a “Lender” and collectively, the “Lenders”), JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders, the swingline
lender and an issuer of Letters of Credit, and each other Issuing Bank from time
to time party thereto.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the definition of “Junior Liens” set
forth in Section 1.1 of the Credit Agreement be amended to clarify that Liens
securing other Indebtedness of the Borrower on any Term/Notes Priority
Collateral are not strictly required to be senior to the Liens securing the
Credit Agreement, but such Liens securing other Indebtedness may also be junior
to the Liens securing the Credit Agreement.
WHEREAS, Section 13.1 of the Credit Agreement permits the Administrative Agent
and/or the Collateral Agent and certain Lenders to enter into written
amendments, supplements or modifications to the Credit Agreement and the other
Credit Documents with the relevant Credit Parties.
WHEREAS, inasmuch as the requested amendment is beneficial to the Lenders and
the other Credit Parties, the Lenders and the Credit Parties desire to amend the
Credit Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
ARTICLE I

Section 1.1.    Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.
ARTICLE II    
Section 2.1.    Amendments. On the Amendment Effective Date (as defined below),
the definition of “Junior Liens” set forth in Section 1.1 of the Credit
Agreement will hereby be amended and restated in its entirety as follows (with
the new language in bold underline for illustration purposes only):
“Junior Liens” means Liens on the Collateral (other than Liens securing the
Obligations) that (i) with respect to the RBL Priority Collateral (as defined in
the Senior Lien Inter-creditor Agreement), are subordinated to the Liens granted
under the Credit Documents and (ii) with respect to the Term/Notes Priority
Collateral, are junior to, pari passu with or senior to the Liens granted under
the Credit Documents, in each case pursuant to the Senior Lien Intercreditor
Agreement or another intercreditor agreement that is not materially less
favorable to the Lenders than the Senior Lien Intercreditor Agreement (it being
understood that Junior Liens are not required to be pari passu with other Junior
Liens, and that Indebtedness secured by Junior Liens may have Liens that are
senior in priority to, or pari passu with, or junior in priority to, other Liens
constituting Junior Liens).
ARTICLE III    
Section 3.1.    Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which:
(a)    The Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of each of the Borrower, Holdings and
Lenders constituting at least the Majority Lenders; and
(b)    Each of the Borrower and Holdings shall have confirmed and acknowledged
to the Administrative Agent, each Issuing Bank and the Lenders, and by its
execution and delivery of this Amendment each of the Borrower and Holdings does
hereby confirm and acknowledge to the Administrative Agent, each Issuing Bank
and the Lenders, that (i) such Credit Party shall have taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment, (ii) the Credit Agreement and each other
Credit Document to which it or any of its applicable Subsidiaries that are
Credit Parties is a party constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law) and (iii) no Default or Event of Default exists under the Credit Agreement
or any of the other Credit Documents.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
Section 3.2.    Ratification. Each of the Borrower and Holdings (for itself and
its applicable Subsidiaries that are Credit Parties) hereby (a) ratifies and
confirms all of the Obligations under the Credit Agreement (as amended hereby)
and the other Credit Documents related thereto, and, in particular, affirms
that, after giving effect to this Amendment, the terms of the Security Documents
secure, and will continue to secure, all Obligations thereunder, and (b)
represents and warrants to the Lenders that as of the effectiveness of this
Amendment (i) all of the representations and warranties contained in the Credit
Document to which it is a party are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of such date (except where such representations and warranties
expressly relate to an earlier date, in which case, such representations and
warranties shall have been true and correct in all material respects as of such
earlier date) and (ii) no Default or Event of Default has occurred and is
continuing.
Section 3.3.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Credit Documents are and shall remain in full
force and effect in accordance with their terms.
ARTICLE IV    
Section 4.1.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 4.2.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT A SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 4.3.    FINAL AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, WHICH SHALL INCLUDE THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
EPE ACQUISITION LLC (SUCCESSOR TO EPE HOLDINGS LLC)
By:        /s/ Dane Whitehead        
    Name: Dane Whitehead
    Title: EVP and CFO
EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC)
By:        /s/ Dane Whitehead        
    Name: Dane Whitehead
    Title: EVP and CFO







JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:     /s/ Jo Linda Papadakis    
    Name: Jo Linda Papadakis
    Title: Authorized Officer
CITIBANK, N.A., as a Lender
By:     /s/ Phillip Ballard    
    Name: Phillip Ballard
    Title: Vice President


BMO HARRIS FINANCING, INC., as a Lender
By:     /s/ Kevin Utsey    
    Name: Kevin Utsey
    Title: Director




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:     /s/ Mikhail Faybusovich    
    Name: Mikhail Faybusovich
    Title: Authorized Signatory


By:     /s/ Lorenz Meier    
    Name: Lorenz Meier
    Title: Authorized Signatory




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:     /s/ Peter Cucchiara    
    Name: Peter Cucchiara
    Title: Vice President


By:     /s/ Dusan Lazarov    
    Name: Dusan Lazarov
    Title: Director




ROYAL BANK OF CANADA, as a Lender
By:     /s/ Matthias Wong    
    Name: Matthias Wong
    Title: Authorized Signatory




UBS AG, STAMFORD BRANCH, as a Lender
By:     /s/ Houssem Daly    
    Name: Houssem Daly
    Title: Associate Director, Banking Products
    Services, US


By:     /s/ Darlene Arias    
    Name: Darlene Arias
    Title: Director




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
By:     /s/ William M. Reid    
    Name: William M. Reid
    Title: Authorized Signatory


By:     /s/ Trudy Nelson    
    Name: Trudy Nelson
    Title: Authorized Signatory




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By:     /s/ Matthew Brice    
    Name: Matthew Brice
    Title: Vice President




WELLS FARGO BANK, N.A., as a Lender
By:     /s/ Stephanie Harrell    
    Name: Stephanie Harrell
    Title: Vice President




COMPASS BANK, as a Lender
By:     /s/ Kari McDaniel    
    Name: Kari McDaniel
    Title: Vice President




SOCIETE GENERALE, as a Lender
By:     /s/ Max Sonnonstine    
    Name: Max Sonnonstine
    Title: Director




SunTrust Bank, as a Lender
By:     /s/ John Kovarik    
    Name: John Kovarik
    Title: Vice President




THE TORONTO-DOMINION (NEW YORK) LLC, as a Lender
By:     /s/ Annie Dorval    
    Name: ANNIE DORVAL
    Title: AUTHORIZED SIGNATORY




SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:    /s/ Ryo Suzuki    
    Name: Ryo Suzuki
    Title: General Manager


DNB CAPITAL LLC, as a Lender
By:    /s/ Joe Hykle    
    Name: Joe Hykle
    Title: Vice President
By:    /s/ Jodie Gildersieeve    
    Name: Jodie Gildersieeve
    Title: Vice President


BANK OF AMERICA, N.A., as a Lender
By:    /s/ Kenneth Phelan    
    Name: Kenneth Phelan
    Title: Director




ING Capital LLC, as a Lender
By:    /s/ Scott Lamoreaux    
    Name: Scott Lamoreaux
    Title: Director
By:    /s/ Josh Strong    
    Name: Josh Strong
    Title: Director




MIZUHO BANK, LTD., as a Lender
By:    /s/ James R. Fayen    
    Name: James R. Fayen
    Title: Managing Director


GOLDMAN SACHS BANK USA, as a Lender
By:    /s/ Ushma Dedhiya    
    Name: Ushma Dedhiya
    Title: Authorized Signatory


SCOTIABANC INC., as a Lender
By:    /s/ J.F. Todd    
    Name: J.F. Todd
    Title: Managing Director




THE BANK OF NOVA SCOTIA, as a Lender
By:    /s/ Alan Dawson    
    Name: Alan Dawson
    Title: Director




Morgan Stanley Senior Funding, Inc., as a Lender
By:    /s/ Patrick Layton    
    Name: Patrick Layton
    Title: Vice President




COMERICA BANK, as a Lender
By:    /s/ Jason M. Klesel    
    Name: Jason M. Klesel
    Title: Relationship Manager


NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender
By:    /s/ Sean P. Kelly    
    Name: Sean P. Kelly
    Title: Managing Director




-1-